Citation Nr: 9933107	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-07 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
status post right knee replacement, currently rated as 30 
percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to 
September 1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the RO.  



REMAND

In August 1999, the Board received additional VA medical 
evidence concerning the veteran's disability claim.  This 
additional evidence was not accompanied by a waiver of RO 
consideration.  Thus, it must be referred back to the RO for 
initial consideration.  See 38 C.F.R. § 20.1304(c) (1999).  

The record includes a March 1996 rating decision which 
explained to the veteran that from January 1996 to February 
1997 his right knee disability would be rated as 100 percent 
disabling for 13 months following a prosthetic replacement of 
his right knee joint.  The rating decision also informed the 
veteran that a 30 percent rating would be effective as of 
March 1997.  

A January 1997 written statement from the veteran requested a 
continuation of the 100 percent rating until "a VA [d]octor 
decide[d] that I [was] not 100%."  

A January 1996 VA discharge summary reported that the veteran 
had received a total right knee replacement on January 4, 
1996 and was discharged on January 10th.  VA orthopedic 
progress notes from January through November 1996 indicate 
improved range of motion in the veteran's right knee as well 
as continual right knee pain and tenderness.  

A February 1997 rating decision informed the veteran that his 
right knee disability was rated as 30 percent disabling.  The 
veteran submitted a February 1997 written statement in which 
he requested an increased rating, reported that any motion of 
his right knee caused pain and stated that he required the 
use of a cane to walk due to the weakness of his right knee.  

VA treatment reports from May 1997 to January 1998 indicated 
that the veteran continued to experience right knee pain and 
noted that some right leg numbness was present.  
Additionally, a March 1998 progress note indicated no 
instability or motor weakness in the right knee as well as an 
extension and flexion range of motion of 0 to 120 degrees.  

A March 1998 rating decision continued the 30 percent rating 
of the right knee.  The veteran submitted an April 1998 
Notice of Disagreement (NOD) and the RO issued an April 1998 
Statement of the Case.  

In the veteran's May 1998 substantive appeal he stated that 
he suffered continual right knee pain and that he used a cane 
to walk.  

A June 1998 VA examination of the veteran's right knee 
indicated full extension and flexion to 130 degrees with 
minimal pain.  The report indicated no instability or x-ray 
evidence of loosening of the right knee prosthesis, but did 
note "tenderness to palpation over the fibula and tibia 
area."  

After the RO issued a June 1998 Supplemental Statement of the 
Case the veteran submitted a July 1998 written statement in 
which he indicated that, during the June 1998 VA examination, 
his file was not available to be reviewed by the examining 
physician and questioned the accuracy of the flexion 
measurement of his right knee.  

In an August 1999 written statement the veteran indicated 
that his right knee disability had degenerated so severely 
that a second knee replacement was being considered.  The 
veteran also enclosed a copy of an August 1999 VA radiology 
diagnostic report which indicated that the radiological 
findings suggested "right tibial posterolateral screw 
loosening."  

Additionally, the report noted a possible loosening of the 
"distal femoral component adjacent to its posteromedial 
region."  Also, the report stated that the "posterolateral 
shorter screw demonstrate[d] questionable lucency at its 
tip."  The veteran also enclosed a copy of an August 1998 
progress note which noted probable loosening of the 
posterolateral screw, possible loosening of the femoral 
component and stated that the veteran wanted to think about a 
revision of the total right knee replacement.  The August 
1999 progress note indicated the veteran was scheduled for 
another evaluation in three months.  

The Board is cognizant that the August 1999 VA medical 
evidence was not available to be considered in the most 
recent rating decision.  However, the Board observes that the 
August 1999 VA medical evidence indicates three loose screws 
in the veterans right knee and that a revision of the right 
total knee replacement was being considered.  This suggests a 
disability picture worse than that indicated by the June 1996 
report of VA examination.  

The Board notes that VA regulations require that disability 
evaluations be based upon the most complete evaluation of the 
condition that can be feasibly constructed with 
interpretation of examination reports, in light of the whole 
history, so as to reflect all elements of disability.  
Medical as well as industrial history is to be considered, 
and a full description of the effects of the disability upon 
ordinary activity is also required.  Functional impairment is 
based on lack of usefulness and may be due to pain, supported 
by adequate pathology and evidenced by visible behavior 
during motion.  Many factors are for consideration in 
evaluating disabilities of the musculoskeletal system and 
these include pain, weakness, limitation of motion, and 
atrophy.  Painful motion with the joint or periarticular 
pathology which produces disability warrants the minimum 
compensation.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 
(1999).  

Specifically, the applicability of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint, must be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

In light of the foregoing, the Board is REMANDING this case 
for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for the service-connected 
bilateral knee disability since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
right knee disability.  All indicated 
tests, including x-ray studies, must be 
conducted.  The claims folder must be 
made available to and reviewed by the 
examiner, and the examiner should report 
whether the claims folder was indeed 
available and reviewed.  The examiner 
also should identify any objective 
evidence of pain or functional loss due 
to pain associated with the service-
connected right knee disability.  The 
examiner should be requested to provide 
an opinion as to the extent that pain 
limits the veteran's functional ability.  
The examiner should also be requested to 
determine whether, and to what extent, 
the veteran's right knee exhibits 
weakened movement, excess fatigability, 
or incoordination.  Finally, the 
examination should specifically state 
whether instability or subluxation was 
found.  Based on his/her review of the 
case, the examiner should offer an 
opinion as to whether the veteran is 
experiencing chronic residuals consisting 
of severe painful motion or weakness.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3. After undertaking any additional 
indicated development, the RO should 
review the veteran's claim in light of 
the additional evidence provided by the 
veteran as well as consider the 
applicability of 38 C.F.R. § 4.40 
regarding functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on 
movement of the knees.  If the issues 
remain denied, the veteran should be 
furnished with an appropriate 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












